Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 23 June 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Hartford June 23d 1781.
                        
                        I arrived here yesterday with the first Regiment, which has been followed this day by the 2d and will be so
                            to morrow by the 3d and the day after by the 4th. I stay here this day and to morrow to give time to our broken chariots to
                            be mended, and our young artillery horses and oxen to refresh themselves. I will set off after to morrow with the 1st Regt
                            for Newtown, upon 4. divisions as before, and shall probably stay there, (arriving the 28.) the 29th and 30th to assemble
                            in Brigades and march in two divisions, to the North river.
                        I would have wished it would have been in my power to go and wait on your Excellency at New-Windsor, but I
                            have thought it would be best to stay and oversee what is a doing, and refer that pleasure till a less busy time. I think
                            if your Excellency chose to come and see this part of your army, and give me your orders, it would be best it should be at
                            Newtown where it will begin to gather together. If you desire that the French corps should keep on the Left side of the
                            North river, would not the seeking for a position between Crompond and Croton’s river, to encamp militarily, meet with your
                            Excellency’s approbation? instead of going to Peek’s kill. I hope your Excellincy will send me orders what to do, either
                            verbally or by writing, during my stay at Newtown. ’Till now we have travelled thro’ Connecticut without hearing the least
                            complaint, on the contrary, we have been Loaded with blessings on our way down here.
                        I have received your Excellency’s Letter of the 19th of June: The camp that is to be formed at East Chester,
                            strenghens me in my resolution to assemble my army, in Brigades at Newtown—I wish that General Sullivan’s news be false,
                            and we may hope that the corps of Troops announced as coming from England to Chesapeak bay is not so strong, as it is
                            said: It would be extraordinary that 4000. men had had their destination for this country, and that we should have had no
                            intelligence of it From Europa. The corps of Lauzun will march as far advanced, as my first division, through Middletown,
                            Wallingford, North haven, Ripton and North Stratford, in which last place it will be on the 28th.
                        I have the honor to send to your Excellency, a copy of Count de Barras’s answer to your Letter of the 17th
                            instant, which I had sent you. I believe you will be satisfied with the desire he has to do all that lies in his power. I
                            sent you likewise a copy of my answer by which I help him as much as my means can allow me. I am with respect and
                            personal attachment, Sir, Your Excellency’s most obedient humble Servant
                        
                            le Cte de Rochambeau

                        
                     Enclosure
                                                
                            
                                Newport June 21st 1781.
                            
                            I receive this moment your Letter, my dear General, and the copy therein inclosed of General
                                Washington’s. I send my answer, and what is wrote me from Boston.
                            All the vessels of the Convoy are arrived at Boston, excepting the Stanislas,
                                who was one of the two that have been obliged to put under sail, whilst they were anchored near Boston.
                            Mr De La Perouse sends me word that the man of war the Sagittaire, has 220
                                sick at the hospital. In addition to that misfortune, the Privateers at Boston take away the Seamen of the Convoy. Mr
                                De La Perouse has complained of it to Govr Hancock, and has asked leave to visit these vessels. The Govr has made
                                answer that he must assemble his counsel to deliberate on it. You must be sensible that that is a good way to let
                                these desertors make their Escape. We are here for the Service of the Americans, if they don’t make their best to
                                hinder Desertion and if on the contrary, the Privateers take away our people, there are no means left to make the
                                fleet go to out. however I shall employ all possible means to put it in a condition to go to sea. But that cannot be
                                done, unless the Americans furnish me with four men and you help me. I desire only to be usefull if I can. You know
                                very well that I am in a want of a great many seamen on the fleet. The Sagittary alone needs more than 220. men. The
                                Fantasque will need as many. If you are willing, I should take all the garrison at New port, to be imbarked on the
                                Squadron, with the four 24 pounders you have Left there at Brenton’s point. I will give two canons from every ship to
                                arm the Fantasque. With all these helps and that of the crew of the Gentille, which I shall unarm, the ships will want
                                a great many men. However I will make ready to go to chesapeak. But I don’t see I can, before 25, days, before I will
                                be obliged to wait for the convoy from Boston, then to take what will be necessary from these Ships and afterwards to
                                send them up the river before I can take away their crews which will be absolutely necessary to me. 
                            I have wrote to Boston, to do all that is possible to arm the Sagittaire,
                                which will not be easy. I expect at Newport, in a few days that part of the convoy which arrives from Boston.
                            The Cuttor the Prudence is arrived this day from New London and reports that
                                an American Privateer had made declaration that eight days before, he had met with 14. sail at the
                                Southward of Long island. I don’t write to General Washington, because I can announce him nothing positive, when my
                                dispositions will be made, I’ll inform him of it, unless, the arrival of Count de Grasse being announced very surely
                                and very soon puts a stop to their execution and to the desire of doing myself something usefull to America. In that
                                case, I would not hesitate sacrificing to the General good all the projets that could appear to have my own personal
                                glory for principal object. I have the honor
                            
                                Signed de Barras
                            
                        
                     Enclosure
                                                
                            
                                hartford June 23d 1781.
                            
                            I have received, my dear Admiral, the Letter which you did me the honor to write me of the 21st instant,
                                and I send it to General Washington, whom certainly it will please very much. You must have received a Letter from him
                                which I sent you before yesterday, relative to a piece of news which wants confirmation, and that I cannot as yet make
                                clear, about the arrival of a corps of 4000. Troops with a 64. gun Ship, coming from Cork to Chesapeak bay; as soon as
                                it will be assuredly confirmated or proved false, I’ll send you word of it directly. It would be very extraordinary
                                that this corps of Troops should arrive from Europe and that neither Congress nor the French Minister nor We should
                                not have heard any thing of it. When your fleet, my dear Admiral, sets sail for the expedition that you propose
                                against Chesapeak bay, I give you entire Liberty to make use of the 400. men under the orders of Mr De Choisy, It being
                                understood that you will give me them again, when the circumstances shall put you in the way of making some operation
                                combinated with us, and that you shall not take them to no other foreign part. As to the 4. pieces of canon of Siege, I
                                own to you that of 12. pieces that I have, I never could have thought that the Navy which has so many, would have
                                needed them. I beg of you, then to send them back to Providence with the 4. mortars, that they may be ready, at all
                                events to help us in our Land operations. I desire likewise, my dear Admiral, that the Major of Deux ponts may go to
                                Providence, (when the fleet Leaves Rhode island,) with all the Valetudinarians either those that have staid behind at
                                Boston, or at the hospital at Providence, or at Newport, that they may form a Troop, to put them selves with the
                                company of Artillery at Providence, in a condition of defending our Artillery of siege, our magazines and specially the
                                transports which you will be obliged to send up the river, and which I believe, can only anchor betwixt Patuxet and
                                the Bar of Providence.
                            If the militia of Boston have joined you by the time of the departure of the fleet, you will examine with
                                Mr de Choisy, whether it would not be suitable to Leave these Boston militia alone for the guard of Newport, where
                                there will be no more important objects, and to send to Patuxet with the Major of Deux ponts the Rhode island militia
                                to cover and defend that post, jointly with the french Valetudinarians. With this disposition, and by placing some
                                canon in the batteries of Patuxet, the transports anchored, and our deposite at Providence would be perfectly secure,
                                because the only practicable place for the Enemy to attack Providence, would be by making a descent at Patuxet.

                        
                        
                    